Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “... wherein the data structure is a data structure for machine learning...” it is unclear what a data struture for machine learning look like. The specification does not provide any definition of “a data structure for machine learning”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 17-18, 21, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Clapham (U.S. Pub 2018/0196839 A1).
Claim 1
Clapham discloses an apparatus comprising (fig. 1):
one or more processors including a graphics processor to process data (fig. 1, CPU 102, [0029], “...  Examples of I/O devices connectable to I/O interface 106 include a keyboard, a mouse, a display (such as a monitor) and a network connection...” <examiner note: obviously, a graphic adapter/process must be included in the system 100 to process data in order to generate output on the display>); and
a memory for storage of data (storage 104), including compressed data (fig. 2, index 210, fig. 4 bitmap index); 
wherein the one or more processors are to provide for compression of a data structure, including (fig. 1, CPU generates a bitmap index 400 as a compression of data stream archive 206/data structure): 
identification of a mode in the data structure, the data structure including a plurality of values and the mode being a most repeated value in a data structure (fig. 3 shows data stream archiver (i.e., data strucuture) include data items (i.e., values), data items 254 in fig. 4 is a most repeated value in the data stream archiver), wherein identification of the mode includes application of a mode approximation operation ([0038], “... the bitmap index includes a count of a number of occurrences for each byte value. Thus referring to FIG. 4: the byte value “0” occurs with a count of 1; the byte value “1” occurs with a count of 1; the byte value “2” occurs with a count of 1; the byte value “254” occurs with a count of 2; and the byte value “255” occurs with a count of 0. Such counts provide for optimized searching of the bitmap index 210 as a number of possible matches of a particular byte value is readily determined without parsing a sequence of bit values for the byte value...”), and 
encoding of an output vector to include the identified mode (fig. 4, bitmap index includes byte values 254 as a most repeated value), a significance map to indicate locations at which the mode is present in the data structure (fig. 4, the row of byte value 254 includes bit 1 that indicates the locations of value 254 in the data stream archive/data strucuture), and remaining uncompressed data from the data structure (fig. 4, the bitmap index also include other byte value 0, 1, 2 as uncompressed data because it occurs only one time)

    PNG
    media_image1.png
    323
    369
    media_image1.png
    Greyscale


Claim 8
Claim 1 is included, Clapham discloses wherein the significance map includes a plurality of bits, each bit of the plurality of bit representing a respective value of the plurality of values, and wherein a bit that is set indicates that the respective value for the bit contains the mode (fig. 4, includes bits, bit 1 represent a byte value at a locaiton in the data stream. Row of byte value 254 includes bits 1 represent most repeated value)
	Claim 17 and 24 are similar to claim 8. The claim is rejected based on the same reason.
Claim 9
Claim 1 is included, Clapham discloses wherein the remaining uncompressed data includes each value of the plurality of values that does not contain the mode, values within the remaining uncompressed data being stored in order of the values in the data structure (fig. 4, the bitmap show other byte value is remaining uncompressed data because it occurs only once)
	Claim 18 and 25 are similar to claim 9. The claim is rejected based on the same reason.
Claim 10
Claim 1 is included, Clapham discloses wherein the data structure is a data structure (fig. 2, for machine learning (<examiner note: examiner inteprets the phrase “... for machine learning” as an intended use of the data structure. Therefore, the data stream archive is a data structure>)

Claim 11 is similar to claim 1. Therefore, claim 11 is rejected based on similar reason.
Claim 21 is similar to claim 1. Further, Clapham discloses computer system 100 include CPU, graphic processor to output data on monitor, storage 104 can be any read/write storage device [0029], the system 100 also includes a network connections to receives data stream 202 via wired or wireless connection. When data is received vua wireless connection, system 100 must have an antenna. The claim is rejected based on the same reason.
Allowable Subject Matter
Claims 2-7, 12-16, 19-20, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167